Affirmed in Part, Reversed and Remanded in Part, and Opinion filed June 8,
2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00196-CV

                          NORIS ROGERS, Appellant
                                        V.
CITY OF HOUSTON; CENTERPOINT ENERGY HOUSTON ELECTRIC,
          LLC; AND DAVEY TREE SURGERY, Appellees

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-DCV-248131

                                  OPINION

      Appellant Noris Rogers sued appellees the City of Houston, CenterPoint
Energy Houston Electric, LLC, and Davey Tree Surgery for false imprisonment
and intrusion on seclusion, among other claims, based on events that occurred
when CenterPoint and Davey Tree employees, accompanied by a City of Houston
police officer, came to Rogers’ property to trim a tree under a powerline. The trial
court granted traditional and no-evidence summary judgments favoring
CenterPoint and Davey Tree and a plea to the jurisdiction favoring the City. We
affirm the trial court’s grant of summary judgment favoring Davey Tree on all
claims and favoring CenterPoint on the intrusion on seclusion claim. We also
affirm the trial court’s dismissal of all claims against the City. We reverse the grant
of summary judgment favoring CenterPoint on Rogers’ false imprisonment claim
and remand that claim back to the trial court for further proceedings.

                                    Background

      Many of the facts in this case are undisputed. Rogers owns a home in Fort
Bend County, Texas. CenterPoint, a public utility, claims a right of access to
Rogers’ backyard to trim an oak tree that is under a powerline. CenterPoint claims
this right both under a tariff pursuant to which it provides electrical services and
based on an aerial easement it has over Rogers’ property for the powerline.
CenterPoint contracted with Davey Tree to conduct the tree trimming. On
November 7, 2017, a CenterPoint representative and a Davey Tree crew arrived at
Rogers’ home to trim the oak tree. They were accompanied by Houston Police
Sergeant Pochen Lee, with whom CenterPoint had contracted to provide
assistance. Lee was working an extra job with the approval of the Houston Police
Department (“HPD”) and was wearing his uniform and carrying a firearm. It is
undisputed that Rogers’ home is outside HPD’s jurisdiction.

      Davey Tree had previously left a door hanger at Rogers’ home informing
him of the impending tree trimming, and Davey Tree employees came to the
residence twice in October 2017, but Rogers did not allow them to trim the tree.
There was an allegation that Rogers had shoved one of the employees during a
visit, which Rogers denied. At one point, Rogers called CenterPoint and then
followed up with a letter in which he stated:

      It was never my intent to prevent your subcontractor from [doing] its
                                          2
      work, I just wanted (and still want) input as to how the tree was to be
      trimmed . . . . [A]s we discussed over the telephone, CenterPoint [has]
      my permission to trim the Oak Tree in my back yard . . . on the
      condition that I will have input as to how the tree will be cut back.

(Emphasis in original). CenterPoint apparently did not respond to this letter.

      The tariff and aerial easement under which CenterPoint claims the right to
enter Rogers’ property were offered as summary judgment evidence. The tariff
provides in relevant part that CenterPoint’s

      duly authorized representatives have the right of access to Retail
      Customer’s Premises at all reasonable hours . . . to: . . . perform . . .
      activities necessary to provide Delivery Service, including tree
      trimming and tree removal where such trees in the opinion of
      Company constitute a hazard to Company personnel or facilities, or to
      the provision of continuous Delivery Service . . . .

The easement states that the grantee has

      rights of ingress and egress to and from said easement, . . . together
      with the additional right to remove from said easement and land
      adjoining thereto, all bushes, trees and parts thereof . . . which, in the
      opinion of Grantee, endanger or may interfere with the efficiency, safe
      and proper operation, and maintenance of said electric distribution
      facilities.

      A video recording of the events of November 7, taken from Lee’s body
camera, was also made part of the summary judgment evidence. Because the
claims and issues in this lawsuit all revolve around the events in question, we will
describe the video in some detail. When the video begins, Sergeant Lee exits his
vehicle and walks up Rogers’ driveway to where Rogers is standing in his garage.
The two exchange greetings, and Lee tells Rogers that he is there with CenterPoint
and a tree company. Lee also states that CenterPoint told Lee that Rogers had been
informed they were coming. Rogers says they earlier left a voicemail but he told
them to call back before they came to his home.

                                           3
      CenterPoint representative David Menough then walks up the driveway and
introduces himself to Rogers. Menough says that he had tried to call Rogers but the
call again went to voicemail. Rogers denies this. Rogers then says that he objects
to CenterPoint coming to his home with an armed police officer. He tells Lee that
he (Rogers) has committed no crime and threatened no one and that CenterPoint is
using Lee to intimidate him. Lee responds that he is there to keep everyone safe
including Rogers.

      Rogers then explains that he agreed CenterPoint could cut the tree, that he
had called them four times, but CenterPoint did not return the phone calls. Rogers
also complains that CenterPoint did not give him the option of having the tree
trimmed himself. Menough asserts that it is against the law to allow anybody
except the power company to trim within six feet of a power line due to safety
concerns. Rogers denies that the tree is within six feet of the power line. Menough
shows a flyer to Lee and Rogers, purportedly regarding the law in question.

      At this point, Menough becomes loud and aggressive and moves quickly
towards Rogers with his hand raised in a gesture. Rogers turns to Lee and says,
“He is threatening me.” Menough walks away and appears to order the Davey Tree
work crew that is standing nearby to head to the easement in Rogers’ backyard.
Some of the workers begin to move toward the gate at the side of Rogers’ house.
Rogers tells them to get off his property and walks toward the gate. Menough tells
Sergeant Lee, “I want you to arrest him and put him in your car. He is stopping our
progress. We have the right to do this.” Rogers meanwhile closes the gate to his
backyard and places a padlock on it while asking Lee repeatedly to “please leave,
officer.”

      Lee tells Rogers that he is going to have to call an on-duty Fort Bend County
unit, and if they find out Rogers is in violation of any law, he will be arrested.

                                        4
Rogers points toward Menough and tells Lee that “this man just physically
threatened me,” and “if he stands in my face again, I am going to protect myself.”
Rogers then points at someone in the Davey Tree crew and says that last time the
man came to Rogers’ property, he threatened Rogers. Menough offers that it was
Rogers who threatened a crew member on the prior visit. Rogers then calls
Menough “a liar.”

      Menough heads to his truck and retrieves a pair of bolt cutters, which Rogers
later described as a weapon, and Rogers goes to his garage and picks up a baseball
bat. Lee follows Rogers into the garage and takes the bat from his hands. Rogers
relinquishes the bat easily as soon as Lee touches it. Menough meanwhile gives the
bolt cutters to Davey Tree manager Jose Rodriguez, who heads toward the gate at
the side of Rogers’ home. Rogers moves in front of Rodriguez, and the two make
slight contact. Lee then tells Rogers, “You already broke the law,” and encourages
him to come sit down. Rodriguez and Menough again move toward the gate, but
Rogers gets there first and stands with his back to the gate, pointing out that he has
a no trespassing sign posted on the fence and telling them to get off his property
and that he just wants peace. Menough tells Rogers to go back inside his house and
that they have a right to trim the tree. Rogers pleads with Lee to tell the crew to go
back to the street.

      Lee then asks Rogers if he bumped Rodriguez, and Rodriguez says,
“Officer, I do feel threatened by him. He pushed me.” The video, however, did not
show any push and instead showed Rogers move in front of Rodriguez as
Rodriguez was walking and a slight touch occur between the two men. Lee tells
Rogers that he is “that close” to going to jail. Rogers responds that “they need to
take me to court. I have not committed a crime. . . . I did not shove him.” Rogers
tells the crew that they can climb the fence to trim the tree and then he will take it

                                          5
up in court but they are not to cut his padlock off the gate.

      Menough then says to Lee: “Officer, please remove this threat so we can get
on with our work.” Lee tells Rogers that if he is sitting in jail, they will still trim
his tree. Rogers reminds Lee that he has asked him to leave, to which Lee responds
that he is just doing his job. Rogers then tells Lee, “There is no immediate danger
here. There is no immediate danger from this tree.” Lee says the quickest way to
peace is to place Rogers in handcuffs. Rogers says that they should have come and
trimmed the tree at Rogers’ direction as they had agreed.

      Lee asks Rogers if he is going to let them do their job, and Rogers responds,
“no.” Lee then takes out his handcuffs and tells Rogers that he is running out of
options and may need to call Fort Bend County to come take Rogers to jail. Rogers
says that he does not want to go to jail and “all they had to do was call me back.”
Again, Lee asks if Rogers is going to let them do their job. When Rogers says “no”
again, Lee tells him, “I am about to arrest you.” Lee then places the handcuffs on
Rogers and tells him he is under arrest. Lee also says, “Sorry about it.” Rogers
offers no resistance and allows himself to be easily led to his garage.

      Lee calls the Fort Bend County Sheriff’s Office and reports a disturbance,
saying that he is with a CenterPoint crew and a resident was giving them a hard
time and threatening the tree cutting crew. As they wait in the driveway, Rogers
tells Lee that he went to CenterPoint the day before to talk to them to try to avoid
this and that he was told by a CenterPoint employee that they do not cut V and L
shapes in trees in the Memorial and River Oaks areas of Houston.

      At one point, Lee offers to uncuff Rogers if he agrees not to interfere with
the crew. Rogers responds that he will stand in their way and keep them from
cutting the tree. Lee tells Rogers that he should have handcuffed Rogers when
Rogers got the baseball bat. Rogers tells Lee, “They have made you their goon.
                                           6
They made you come here and arrest me on my own property.” Rogers further
states that he is not blaming Lee and knows that he has a job to do. Later, Rogers
tells Lee, “They caused you to put me in restraints.” Lee neither affirms nor denies
these statements. In the background of the video, the Davey Tree crew can be seen
removing and shredding a considerable number of large tree limbs.

      Eventually, Fort Bend County Sheriff’s deputies arrive on the scene. Lee
tells one of the deputies that CenterPoint had tried to reach an agreement but could
not, Rogers got a baseball bat and chest-bumped a crew member, and that Lee felt
he had no choice but to handcuff Rogers. When the deputy asks whether Rogers
assaulted one of the crew members, Lee says yes and identifies Rodriguez. While
the deputy is talking to Rodriguez, Rogers remarks to Lee that he got the baseball
bat when Menough walked away angrily and returned with the pair of bolt cutters.

      Menough then walks over to Lee and tells him Rodriguez is not pressing
charges and says the situation was unusual because customers “usually fold” when
the police show up. Rodriguez subsequently tells Lee that on a prior visit, Rogers
came out with a firearm, an accusation Rogers earlier denied. Rogers subsequently
tells Lee that after the previous encounter, the crew members called the police but
did not tell the police about any firearm. He says that they are lying about the
firearm and that he did not come out with a gun; in fact, he had invited them to
come to his home.

      Toward the end of the video, the Fort Bend deputy asks Lee if he told
Rogers he was being detained. Lee acknowledged that he told Rogers he was under
arrest. Although it is not shown on the video, it is undisputed that Rogers was
released shortly thereafter and no charges were filed against him.

      Rogers sued CenterPoint, Davey Tree, and the City, raising claims for false
imprisonment, intentional infliction of emotional distress, invasion of privacy by
                                         7
intrusion on seclusion, tortious interference with an existing contract, and
violations of the Texas Constitution. CenterPoint and Davey Tree each filed
combined traditional and no-evidence motions for summary judgment on each of
Rogers’ claims. In his responses to the motions, Rogers expressly abandoned his
claims for intentional infliction of emotional distress, tortious interference with a
contract, and violations of the Texas Constitution against CenterPoint and Davey
Tree. The City filed a plea to the jurisdiction asserting governmental immunity and
mootness. The trial court granted CenterPoint’s and Davey Tree’s motions for
summary judgment as well as the City’s plea to the jurisdiction. On appeal, Rogers
challenges the trial court’s granting of the summary judgments and the plea to the
jurisdiction.

                                        Discussion

       Rogers raises 15 issues on appeal; however, the argument portion of his brief
does not identify which argument supports which issue. Consequently, we will
organize our discussion based on the way Rogers organized his argument and not
based on his discrete issues. We will begin by addressing Rogers’ challenges to the
summary judgments favoring CenterPoint and Davey Tree. Rogers first asserts that
the trial court erred in overruling certain objections he made to the summary
judgment motions and evidence. Rogers also challenges the grants of summary
judgment against his false imprisonment and intrusion on seclusion claims. We
then will turn to Rogers’ challenge to CenterPoint’s plea to the jurisdiction.1

             I. Summary Judgments for CenterPoint and Davey Tree

       1
          Rogers has represented himself pro se in the trial court and in this appeal. Pro se
litigants and appellants are held to the same standards as licensed attorneys and must comply
with applicable laws and procedures. See Tran v. Nguyen, 480 S.W.3d 119, 132–33 (Tex. App.—
Houston [14th Dist.] 2015, no pet.); Ramey v. Fed. Home Loan Mortg. Corp., No. 14-14-00147-
CV, 2015 WL 3751539, at *2 (Tex. App.—Houston [14th Dist.] June 16, 2015, no pet.).

                                             8
      A. Standards of Review

      We review a trial court’s grant of summary judgment under a de novo
standard. Nall v. Plunkett, 404 S.W.3d 552, 555 (Tex. 2013) (per curiam). In a
traditional motion for summary judgment, the movant must state specific grounds
supporting judgment, and a defendant who conclusively negates at least one
essential element of a cause of action is entitled to judgment. Tex. R. Civ. P.
166a(c); Nall, 404 S.W.3d at 555. If the movant’s motion and summary-judgment
evidence conclusively establish a right to judgment as a matter of law, the burden
then shifts to the nonmovant to raise a genuine issue of material fact sufficient to
defeat summary judgment. M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28
S.W.3d 22, 23 (Tex. 2000).

      In a no-evidence motion, the movant contends that the nonmovant can
produce no evidence supporting one or more essential elements of a claim for
which the nonmovant would bear the burden of proof at trial. Tex. R. Civ. P.
166a(i); Boerjan v. Rodriguez, 436 S.W.3d 307, 310 (Tex. 2014). The trial court
must grant a no-evidence motion unless the nonmovant raises a genuine issue of
material fact on each challenged element. Tex. R. Civ. P. 166a(i); Hamilton v.
Wilson, 249 S.W.3d 425, 426 (Tex. 2008) (per curiam).

      When reviewing a summary judgment, we take as true all evidence
favorable to the nonmovant, and we indulge every reasonable inference and
resolve any doubts in the nonmovant’s favor. Valence Operating Co. v. Dorsett,
164 S.W.3d 656, 661 (Tex. 2005). When a party moves for summary judgment on
both traditional and no-evidence grounds, we generally address the no-evidence
grounds first. See Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex.
2013).

      B. Objections to Summary Judgment Evidence and Motions
                                         9
      Rogers begins the section of his brief concerning the objections to the
motions for summary judgment and summary judgment evidence by noting that he
raised six objections to each motion and thirteen objections to evidence below and
that the trial court did not rule on any of these objections. Rogers then attempts to
incorporate his trial court objections into his appellate briefing simply by
referencing them. But it is well settled that a party may not simply incorporate trial
court arguments by reference and must actually present arguments on appeal. See,
e.g., Zurita v. Lombana, 322 S.W.3d 463, 472 n.3 (Tex. App.—Houston [14th
Dist.] 2010, pet. denied); see also Tex. R. App. P. 38.1. Accordingly, we will not
address objections and arguments not presented in this appeal.

      In his brief, Rogers makes three arguments concerning Davey Trees’ motion
and evidence, asserting specifically that Davey Tree: (1) filed its no-evidence
motion prematurely because the period for discovery had not elapsed, (2) failed to
timely disclose its legal theories and the factual basis of its defense as required by
Texas Rule of Civil Procedure 194.2, and (3) failed to support its motion with
competent summary judgment evidence. We find no merit in any of these
assertions.

      Pursuant to Rule of Civil Procedure 166a(i), a party may move for a no-
evidence summary judgment after “[a]dequate time for discovery.” Tex. R. Civ. P.
166a(i). In granting a no-evidence motion for summary judgment, a trial court
implicitly holds that an adequate time for discovery passed before its consideration
of the motion. Chamie v. Mem’l Hermann Health Sys., 561 S.W.3d 253, 256–57
(Tex. App.—Houston [14th Dist.] 2018, no pet.). When a nonmovant contends he
has not had an adequate opportunity for discovery before a summary-judgment
hearing or that there has not been adequate time for discovery under Texas Rule of
Civil Procedure 166a(i), the nonmovant must file either an affidavit explaining the

                                         10
need for further discovery or a verified motion for continuance. See Tenneco, Inc.
v. Enter. Prods., Co., 925 S.W.2d 640, 647 (Tex. 1996); Schied v. Merritt, No. 01-
15-00466-CV, 2016 WL 3751619, at *4 (Tex. App.—Houston [1st Dist.] July 12,
2016, no pet.) (mem. op.). Rogers did neither and thus has failed to demonstrate
any error occurred in the trial court in regard to the timing of Davey Tree’s motion.
See Tenneco, 925 S.W.2d at 647; Schied, 2016 WL 3751619, at *4.

      Besides stating that Davey Tree failed to timely disclose its legal theories
and the factual basis of its defense as required by Texas Rule of Civil Procedure
194.2, Rogers does not explain how such failure means that the trial court erred in
granting summary judgment. We will not make Rogers’ argument for him. See
Tex. R. App. P. 38.1(i); Dunsmore v. Univ. of Tex. Med. Branch at Galveston, No.
14-16-00166-CV, 2017 WL 3568519, at *2 (Tex. App.—Houston [14th Dist.]
Aug. 17, 2017, no pet.) (mem. op.).

      Lastly, Rogers generically asserts that Davey Tree did not produce
admissible evidence in support of its motion. Rogers does not, however, offer any
specific critique of any particular piece of evidence Davey Tree attached to its
motion. This assertion therefore presents nothing for review. See Tex. R. App. P.
38.1(i); Dunsmore, 2017 WL 3568519, at *2.

      C. False Imprisonment

      We now turn to Rogers’ specific challenges to the summary judgments
favoring Davey Tree and CenterPoint on Rogers’ claim for false imprisonment. To
establish a claim for false imprisonment, a claimant must show: (1) a willful
detention, (2) without consent, and (3) without authority of law. Wal–Mart Stores,
Inc. v. Rodriguez, 92 S.W.3d 502, 506 (Tex. 2002); Davis v. Prosperity Bank, 383
S.W.3d 795, 799 (Tex. App.—Houston [14th Dist.] 2012, no pet.).


                                         11
       Davey Tree and CenterPoint each filed a motion for summary judgment that
combined their no-evidence and traditional grounds. In the no-evidence portions of
the motions, Davey Tree and CenterPoint each asserted that Rogers could produce
no evidence to support any of the three elements of false imprisonment.2 In the
traditional portions of their motions, Davey Tree and CenterPoint each argued that
they did not detain Rogers or cause him to be detained (pertaining to the first
element) and that Rogers was lawfully arrested because he was breaching the
peace, threatening people, and had assaulted a Davey Tree employee (pertaining to
the third element).

       We agree that Rogers presented no evidence that Davey Tree was
responsible for his detention and therefore need not address the other grounds or
elements as they pertain to Davey Tree. We also conclude that Rogers presented
more than a scintilla of evidence regarding each element of his false imprisonment
claim against CenterPoint and CenterPoint did not conclusively negate any of the
elements. Accordingly, the trial court properly granted summary judgment
favoring Davey Tree on the false imprisonment claim but erroneously granted
summary judgment favoring CenterPoint on that claim.

              1. Willful Detention

       Rogers does not assert that Davey Tree or CenterPoint employees personally
detained him; however, in Texas, liability for false imprisonment may extend

       2
          It could be argued that the no-evidence grounds in CenterPoint’s motion were legally
insufficient to support summary judgment. See Cmty. Health Sys. Pro. Servs. Corp. v. Hansen,
525 S.W.3d 671, 695–96 (Tex. 2017) (“[A] no-evidence motion that lists each element of the
plaintiff’s claim and then asserts that the plaintiff has no evidence to support ‘one or more’ or
‘any of’ those elements is insufficient to support summary judgment because this language does
not clearly identify which elements, whether some or all, are challenged.”); Hamilton as Tr. of
Joan Carol DeYoung-Burland Tr. v. Maynard, No. 01-19-00925-CV, 2020 WL 6787514, at *2
(Tex. App.—Houston [1st Dist.] Nov. 19, 2020, no pet.) (mem. op.). For purposes of this
opinion, we presume without deciding that the grounds were sufficient.

                                               12
beyond those who actually detained the complaining party to those who requested
or directed the detention. See Rodriguez, 92 S.W.3d at 507. Indeed, as we have
previously stated, “any conduct that was intended to cause the detention of another,
and in fact caused the detention, may satisfy the first element of the false-
imprisonment claim.” Davis, 383 S.W.3d at 800 (citing Rodriguez, 92 S.W.3d at
507). This causation standard is typically referred to as “instigation” of the false
imprisonment. See, e.g., Rodriguez, 92 S.W.3d at 507; Davis, 383 S.W.3d at 800.
“[T]o prove instigation a plaintiff must show that the defendant clearly directed or
requested the arrest.” Rodriguez, 92 S.W.3d at 507. In other words, “[i]n the case
of an arrest, [instigation] is the equivalent, in words or conduct, of ‘Officer, arrest
that man!’” Id. (quoting Restatement (Second) of Torts §45A cmt. c).

      For a third party to be liable for instigation, “the act of arrest [must be] made
by the officer, not of his or her own volition, but to carry out the request of the
defendant.” Id. (quoting 32 Am. Jur. 2d False Imprisonment § 41 (1995)). A third
party who merely reports a crime and identifies a suspect to law enforcement
authorities but does not request or direct an arrest or attempt to persuade or
influence the authorities into making an arrest cannot be held liable for instigating
a subsequent false imprisonment. Id.; Davis, 383 S.W.3d at 800. However, a third
party who instigates a false imprisonment “is not protected by his reasonable belief
that the officer or other person who makes the arrest has legal authority to make it,
or that the arrest is fully justified.” Restatement (Second) of Torts § 45A cmt. d.

                    a. Davey Tree

      Rogers contends that Davey Tree instigated Sergeant Lee’s detention of
Rogers when Davey Tree employee Rodriguez told Lee “I do feel threatened by
him, he pushed me, you saw that.” The video from Lee’s bodycam supports that
Rodriguez made these statements. Although Rogers asserts in his brief that

                                          13
Rodriguez also told Lee to “arrest him,” meaning Rogers, no such words are
audible on the video. Under the circumstances, the fact Rodriguez made these
statements to Lee does not create a fact issue as to whether he instigated Lee’s
detention of Rogers. Lee was present for the entire encounter. Although Rodriguez
said, “he pushed me,” which is inaccurate, Lee appeared to reject that description
and twice told Rogers “you bumped him,” which is a more accurate description of
what occurred. Moreover, as will be discussed in more detail below, the video
supports the conclusion that Lee detained Rogers either because of what he himself
had observed or because he was directed to do so by CenterPoint employee
Menough. The video does not support the conclusion that Lee detained Rogers
because Rodriguez directed or requested he do so. Because Rogers failed to present
more than a scintilla of evidence that Davey Tree instigated the detention of
Rogers, the trial court properly granted summary judgment favoring Davey Tree
on Rogers’ false imprisonment claim. See Hamilton, 249 S.W.3d at 426;
Rodriguez, 92 S.W.3d at 507; Davis, 383 S.W.3d at 800.

                      b. CenterPoint

       CenterPoint undisputedly hired Lee to accompany its employee, Menough,
and the Davey Tree work crew to Rogers’ house. Again, Rogers appears to rely
primarily on statements recorded in the video to support his assertion that
CenterPoint instigated his detention.3 Conversely, CenterPoint asserted in its
motion that the video conclusively shows that no CenterPoint employee


       3
          Rogers’ arguments in relation to CenterPoint are somewhat unclear and rely largely on
the same arguments he made in regard to Davey Tree. He does, however, reference the bodycam
video as containing evidence throughout his brief, and we conclude he has presented sufficient
argument and citation to authority and the record to challenge the merits of the summary
judgment favoring CenterPoint. See Tex. R. App. P. 38.1(i) (requiring that appellate briefs “must
contain a clear and concise argument for the contentions made, with appropriate citations to
authorities and to the record”).

                                               14
participated in Lee’s detention of Rogers or encouraged Lee to detain Rogers. The
video is therefore key to both the no evidence and the traditional motions for
summary judgment on this element.

      The video shows that when Rogers first walked towards the gate at the side
of his house, as the crew also headed in that direction, Menough told Lee, “I want
you to arrest him and put him in your car. He is stopping our progress.” After Lee
told Rogers that he was “that close” to going to jail, Rogers responded that “they
need to take me to court. I have not committed a crime.” Rogers also told the crew
that they could climb the fence to trim the tree and he would take it up in court but
they were not to cut his padlock off the gate. Menough then said to Lee: “Officer,
please remove this threat so we can get on with our work.” Lee asked Rogers twice
if he was going to let the crew do their job. After Rogers responded “no” for the
second time, Lee placed handcuffs on Rogers and told him he was under arrest.
Subsequently, Lee offered to remove the handcuffs if Rogers agreed to let the crew
do their work unhindered, an offer Lee declined.

      Based on these exchanges, a reasonable juror could conclude that Lee
detained Rogers because Menough requested or directed him to do so. Lee was
working for CenterPoint. Menough was CenterPoint’s onsite representative.
Menough twice directed Lee to arrest or remove Rogers because he was preventing
the crew from performing its work. Lee detained Rogers only after Rogers refused
to get out of the crew’s way and offered to release Rogers if he let the crew do
their work.

      Although the video also contains indications Lee may have acted of his own
volition because Rogers was breaching the peace—e.g., Lee told the Fort Bend
Sheriff’s deputy that he felt he had no choice but to arrest Rogers after he bumped
Rodriguez and Lee removed a bat from Rogers’ hand in the garage—the evidence

                                         15
at least raises a material issue of fact as to whether Lee detained Rogers of his own
volition or to carry out Menough’s request. See Hamilton, 249 S.W.3d at 426;
Rodriguez, 92 S.W.3d at 507; Davis, 383 S.W.3d at 800; see also Valence
Operating, 164 S.W.3d at 661 (explaining that in reviewing a summary judgment,
we indulge every reasonable inference and resolve any doubts in the nonmovant’s
favor).

             2. Without Consent

      Although in its motion, CenterPoint appears to argue that Rogers could
produce no evidence that he was detained without consent, CenterPoint did not
raise a traditional ground on this element, and the video clearly shows Rogers did
not consent to the detention. To the contrary, Rogers repeatedly and consistently
asked Lee to leave his property and asked to not be arrested. Accordingly, the trial
court erred to the extent it based summary judgment favoring CenterPoint on this
ground.

             3. Without Authority of Law

      The third and final element of false imprisonment is that the arrest or
detention must have occurred without authority of law. Generally, legal authority
to arrest is shown in the false imprisonment context either by procurement of an
arrest warrant or by a showing of probable cause. See, e.g., Brice v. Hanna, No.
03-09-00454-CV, 2010 WL 5019468, at *5 (Tex. App.—Austin Dec. 10, 2010, no
pet.) (mem. op.); Wal–Mart Stores v. Odem, 929 S.W.2d 513, 519 (Tex. App.—
San Antonio 1996, writ denied). Police officers may also legally, temporarily
detain individuals for other purposes, including officer safety and investigation.
See generally Mount v. State, 217 S.W.3d 716, 724 (Tex. App.—Houston [14th
Dist.] 2007, no pet.). Rogers argues that his refusal to allow access to the easement
was a civil rather than a criminal matter and did not provide Lee with probable
                                         16
cause to arrest him. CenterPoint argued in its motion that the detention of Rogers
was legally authorized because Rogers disobeyed Lee’s instructions, shouted
obscenities, assaulted Rodriguez, and threatened people with a bat. Once again,
both sides cite the bodycam video as evidence to support their claims.

       As discussed above, one inference a reasonable juror could make from the
video is that Lee would not have arrested Rogers if at any point Rogers had gotten
out of the crew’s way. Lee had been hired by CenterPoint to accompany their
representative, Menough, and the Davey Tree crew to Rogers’ house. While there,
Menough twice directed Lee to arrest or remove Rogers so that the crew could do
its job. Lee arrested Rogers only after twice asking Rogers if he was going to let
the crew do its job and Rogers responding “no” both times. Lee offered to release
Rogers if he agreed not to interfere with the work. These facts suggest Rogers was
arrested only because he prevented the work crew from accessing the CenterPoint
easement in Rogers’ backyard, not for shouting obscenities, bumping into
Rodriguez, or picking up a baseball bat, which he immediately relinquished. As
explained, in reviewing a summary judgment, we indulge every reasonable
inference and resolve any doubts in the nonmovant’s favor. See Valence
Operating, 164 S.W.3d at 661.4 CenterPoint has not and does not assert that an
individual’s preventing access to an easement by itself legally authorizes an arrest
or that Rogers broke the law solely by disobeying Lee’s instructions to allow the
crew to do its work. CenterPoint does not cite any such law.
       4
          Viewing the evidence in the light most favorable to Rogers, it could be said that the
video shows Rogers and Rodriguez both moving when they bumped into each other, and Rogers
picked up the bat only after seeing Menough coming back toward Rogers’ property with a large
pair of bolt cutters. Rogers did not leave the garage with the bat and immediately relinquished it
when Lee put his hands on the bat. Also, statements during the video and in the letter Rogers sent
to CenterPoint indicate he believed he had an agreement with CenterPoint that they could cut the
tree as long as he had input in how the tree was cut and Rogers believed CenterPoint was
violating that agreement by coming to his house with a police escort and attempting to gain entry
to his backyard without allowing the allegedly agreed input.

                                               17
      The summary judgment record contains evidence raising fact issues
regarding whether CenterPoint instigated Rogers’ arrest and whether the arrest was
without his consent and without authority of law. CenterPoint did not present
evidence conclusively establishing that it did not instigate the arrest or that the
arrest was lawful. Accordingly, the trial court erred in granting summary judgment
favoring CenterPoint on Rogers’ false imprisonment claim.

      C. Intrusion on Seclusion

      The trial court also granted summary judgment favoring Davey Tree and
CenterPoint on Rogers’ invasion of privacy claim. Texas common law recognizes
an individual’s right to privacy. See Billings v. Atkinson, 489 S.W.2d 858, 860
(Tex. 1973). The Texas Constitution also guarantees the sanctity of the home and
person from unreasonable intrusion. Tex. Const. art. 1, §§ 9, 25; Tex. State Emps.
Union v. Tex. Dep’t of Mental Health & Mental Retardation, 746 S.W.2d 203, 205
(Tex. 1987). On these bases, Texas recognizes several distinct types of actionable
invasions of privacy. See Cain v. Hearst Corp., 878 S.W.2d 577, 578 (Tex. 1994)
(listing three forms of accepted invasion of privacy claims and rejecting a fourth);
Moore v. Bushman, 559 S.W.3d 645, 649 & n.2 (Tex. App.—Houston [14th Dist.]
2018, no pet.).

      To establish an actionable invasion of privacy of the type Rogers alleges—
intrusion on seclusion—a plaintiff must show: (1) an intentional intrusion,
physically or otherwise, upon another’s solitude, seclusion, or private affairs or
concerns; (2) which would be highly offensive to a reasonable person; and (3) that
caused injury. See Valenzuela v. Aquino, 853 S.W.2d 512, 513 (Tex. 1993);
Fawcett v. Grosu, 498 S.W.3d 650, 664 (Tex. App.—Houston [14th Dist.] 2016,
pet. denied). This cause of action essentially asserts that the defendant violated the
plaintiff’s right to be left alone. See Fawcett, 498 S.W.3d at 664. In other words, it

                                         18
seeks recovery for the defendant’s improper intrusion into an area where the
appellee has manifested an expectation of privacy. See id. Intrusion on seclusion
includes a physical invasion of a person’s property as well as eavesdropping upon
private conversations with the aid of wiretaps or microphones or spying. Moore,
559 S.W.3d at 649. In evaluating the “highly offensive” element, courts have
required that the intrusion be unreasonable, unjustified, or unwarranted. Moricz v.
Long, No. 06-17-00011-CV, 2017 WL 3081512, at *5 (Tex. App.—Texarkana
July 20, 2017, no pet.) (mem. op.) (citing Billings v. Atkinson, 489 S.W.2d 858,
860 (Tex. 1973)).

       In their motions, Davey Tree and CenterPoint both challenged the second
element of Rogers’ claim that the intrusion in question would be highly offensive
to a reasonable person.5 One of the arguments they assert is that Rogers cannot
prove the alleged intrusion in this case would be highly offensive to a reasonable
person because the alleged intrusion involved CenterPoint exercising a property
right that it possessed under the tariff and aerial easement. As set forth above, the
tariff and the easement each gave CenterPoint a right of access to Rogers’ property
to trim trees that in CenterPoint’s opinion constituted a hazard. It is established and
undisputed that the CenterPoint and Davey Tree employees went on Rogers’
property to exercise that right and trim his tree away from the power line. They did
so during daylight hours after giving him notice.

       Rogers first argues that the reasonable person standard in the second element
of intrusion on seclusion must be determined by a jury and not as a matter of law.
Although the second element typically presents a question of fact for a jury,
summary judgment may be proper when a plaintiff presents no evidence on the
       5
         DaveyTree and CenterPoint raised substantially similar grounds for summary judgment
on the intrusion on seclusion claims, and Rogers made the same arguments in his responses to
those two motions, so we will discuss the arguments together.

                                            19
element in response to a no-evidence motion for summary judgment or a defendant
conclusively negates the element in a traditional motion for summary judgment.
See, e.g., Prince v. Nat’l Smart Healthcare Servs., Inc., No. 01-09-00916-CV,
2011 WL 1632165, at *5 (Tex. App.—Houston [1st Dist.] Apr. 28, 2011, no pet.)
(mem. op.) (affirming summary judgment because plaintiff failed to raise a
question of material fact as to each element of her intrusion on seclusion claim);
Latimer v. Mem’l Hermann Hosp. Sys., No. 14-09-00925-CV, 2011 WL 175504, at
*2 (Tex. App.—Houston [14th Dist.] Jan. 20, 2011, no pet.) (mem. op.) (affirming
summary judgment because defendant conclusively established the conduct in
question would not be highly offensive to a reasonable person).

       Rogers also argued in his responses to the motions that CenterPoint and the
Davey Tree crew entered his backyard without his permission, cut his padlock, and
ignored the “no trespassing” sign on his fence. He further asserted that such entry
was highly offensive because it caused a “fight or flight” response in him as he
believed he was at risk of serious injury or death and suffered mental anguish as a
result of the threat of arrest. He complains that CenterPoint brought a police officer
to his house and directed the officer to arrest him and this caused him to feel
humiliation and outrage. He said that the trees presented no current danger and he
could have trimmed them himself or hired someone to do so.6

       We agree with CenterPoint and Davey Tree that their exercise of the right to

       6
          Rogers makes additional arguments in his brief that he did not make in his responses to
summary judgment in the trial court; for example, he argues that the remedy for failure to
provide access under the tariff was suspension of service and not to break in and have him
arrested and that the tree did not in fact need to be trimmed. Issues not presented in the trial court
in response to a motion for summary judgment generally may not be considered on appeal as
grounds for reversal of the judgment. See Tex. R. Civ. P. 166a(c); McConnell v. Southside I.S.D.,
858 S.W.2d 337, 343 (Tex. 1993); High Rd. on Dawson v. Benevolent & Protective Ord. of Elks
of the United States of Am., Inc., 608 S.W.3d 869, 888 (Tex. App.—Houston [14th Dist.] 2020,
pet. filed).

                                                 20
enter Rogers’ backyard to trim the tree would not be highly offensive to a
reasonable person as a matter of law. Rogers bought his property subject to the
easement, and the tariff was a matter of public record. As stated, CenterPoint and
Davey Tree came during daylight hours after having provided Rogers with notice
of their intent to access the easement and trim the tree. Reasonably exercising an
easement right during daytime hours that the homeowner was aware of and was
given notice of is not an actionable intrusion on seclusion; it is not unreasonable,
unjustified, or unwarranted. See Moricz, 2017 WL 3081512, at *5. To hold
otherwise would risk authorizing such claims against anyone attempting to utilize
an easement across another person’s property.

      Rogers’ complaints that CenterPoint’s appearance with a police officer
caused him to have a fight or flight response, he suffered mental anguish,
humiliation, and outrage due to the threat of arrest, and he could have had the tree
trimmed by someone else do not alter the analysis for this claim. CenterPoint had a
right of access and an easement and used them. Accordingly, the trial court did not
err in granting summary judgment favoring CenterPoint and Davey Tree on Rogers
intrusion on seclusion claim.

                      II. The City’s Plea to the Jurisdiction

      Rogers’ claims against the City included both intentional torts (false
imprisonment, intentional infliction of emotional distress, intrusion on seclusion,
and tortious interference with a contract) and alleged violations of the Texas
Constitution’s Bill of Rights. For relief, Rogers sought monetary damages and
declarations regarding his rights. On appeal, Rogers asserts that the trial court erred
in dismissing his intentional tort claims because the actions of which he complains
were proprietary functions undertaken by the City and not governmental functions
for which the City could have claimed governmental immunity. Rogers maintains

                                          21
the trial court erred in dismissing his constitutional claims because the City is not
immune from suits seeking equitable remedies for violations of the Texas
Constitution, among other arguments. We affirm the trial court’s dismissal of
Rogers’ claims against the City.

      A. Standard of Review

      A plea to the jurisdiction is a dilatory plea used to defeat a claim without
regard to whether the claim has merit. Bland I.S.D. v. Blue, 34 S.W.3d 547, 554
(Tex. 2000). Such a plea challenges a trial court’s subject-matter jurisdiction. Id.
We therefore review de novo a trial court’s ruling on a plea to the jurisdiction. Tex.
Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). A
plaintiff has the burden to plead facts affirmatively showing that the trial court has
jurisdiction. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.
1993). In determining whether this burden has been satisfied, we must construe the
pleadings liberally in the plaintiff’s favor and deny the plea if the plaintiff has
alleged facts affirmatively demonstrating jurisdiction to hear the case. Miranda,
133 S.W.3d at 226. We may also consider evidence submitted on the jurisdictional
issues and must do so when necessary to resolve those issues. Heckman v.
Williamson Cty., 369 S.W.3d 137, 150 (Tex. 2012). We take as true all evidence
favorable to the nonmovant and indulge every reasonable inference and resolve
any doubts in favor of the nonmovant. Miranda, 133 S.W.3d at 228. The plea must
be granted if the plaintiff’s pleadings affirmatively negate the existence of
jurisdiction or if the defendant presents undisputed evidence that negates the
existence of the court’s jurisdiction. See Heckman, 369 S.W.3d at 150.

      B. Governmental Functions and the Intentional Tort Claims

      As stated, Rogers asserts the trial court erred in dismissing his intentional
tort claims against the City because he says the City, through Sergeant Lee, was
                                         22
engaged in a proprietary function for which the City does not enjoy immunity from
suit. Specifically in his petition, Rogers alleged that Lee came on his property and
arrested him at the direction of CenterPoint and that this conduct was a proprietary
and not governmental function. The City argues that to the extent Lee’s actions
could be attributed to the City under respondeat superior, those actions constituted
a governmental function as defined by the Texas Legislature and thus the City is
immune from Rogers’ claims. See generally Fort Worth Transp. Auth. v.
Rodriguez, 547 S.W.3d 830, 846 (Tex. 2018) (discussing the doctrine of
respondeat superior in the context of governmental entities).7

       The state itself generally has sovereign immunity from suit and liability. See
Wasson Interests, Ltd. v. City of Jacksonville, 489 S.W.3d 427, 429–30 (Tex.
2016). Political subdivisions of the state, including municipalities, share in this
immunity when they act in a governmental capacity; such immunity is then called
“governmental immunity.” See id. Political subdivisions, however, have no
inherent immunity of their own, so when they act in a proprietary, non-
governmental capacity, they lack immunity. See id.

       In 1987, the Texas Constitution was amended to authorize the legislature to
define which municipal functions are proprietary and which are governmental. See
Tex. Const. art. XI, § 13(a). Consequently, the legislature set forth applicable
definitions and non-exclusive lists of examples in section 101.0215 of the Texas
Tort Claims Act. See Tex. Civ. Prac. & Rem. Code § 101.0215. Generally,
governmental functions “are those functions that are enjoined on a municipality by
law and are given it by the state as part of the state’s sovereignty, to be exercised

       7
          Rogers attached to his response to the plea to the jurisdiction a brief unsworn
declaration, a set of City of Houston ordinances, the City’s answers to his request for admissions,
and an invoice related to Lee’s services on the day in question. The City did not offer any
evidence in support of its plea.

                                                23
by the municipality in the interest of the general public.” Id. § 101.0215(a).
Proprietary functions “are those functions that a municipality may, in its discretion,
perform in the interest of the inhabitants of the municipality.” Id. § 101.0215(b). If
a function is included in the nonexclusive list of governmental functions, it has
been deemed governmental in nature by the legislature and we have no discretion
or authority to hold otherwise. Ethio Exp. Shuttle Serv., Inc. v. City of Houston,
164 S.W.3d 751, 755–56 (Tex. App.—Houston [14th Dist.] 2005, no pet) (citing
Tex. Civ. Prac. & Rem. Code § 101.0215(c) (“The proprietary functions of a
municipality do not include those governmental activities listed under Subsection
(a).”)); see also City of San Antonio v. Butler, 131 S.W.3d 170, 177 (Tex. App.—
San Antonio 2004, pet. denied) (“[A]ll activities associated with the operation of
one of the government functions listed in section 101.0215(a) are governmental
and cannot be considered proprietary, regardless of the city’s motive for engaging
in the activity.”). Included in the list of governmental functions is “(1) police and
fire protection and control.” Id. § 101.0215(a)(1).

      Rogers contends that the City was performing a proprietary act because Lee
was hired to provide off-duty police services to CenterPoint with the police
department’s approval. He asserts that this for-hire service was not necessary for,
mandated by, or even related to the governmental function of providing police
protection, as listed in section 101.0215(a)(1).

      As the City emphasizes, courts have respected the legislature’s list and held
certain activities constitute governmental functions because of their close
relationship with categories expressly listed as such in section 101.0215(a). For
example, in Ethio, we held that the City of Houston’s decision regarding which
company could buy a permit for an airport shuttle service was a governmental
function because it directly related to three activities listed in section 101.0215(a):

                                          24
airports, regulation of traffic, and transportation systems. 164 S.W.3d at 756 (“We
would be remiss to hold that the City’s activities are proprietary in a case in which
they are so well aligned with the functions the Legislature has designated as
governmental.”). In City of Houston v. Petroleum Traders Corp., we held that the
City’s fuel purchases were a governmental function because they related to specific
tasks listed in section 101.0215(a), including police and fire protection. 261
S.W.3d 350, 356 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (“Courts
repeatedly have recognized that governmental functions encompass activities that
are closely related to or necessary for performance of the governmental activities
designated by statute.”).

      In Martinez v. City of San Antonio, the San Antonio Court of Appeals held
that a crime prevention and reduction program implemented by the police
department was “a function of law enforcement and a valid governmental use of
police power” and thus a governmental function, even though it offered counseling
services and job training. 220 S.W.3d 10, 15–16 (Tex. App.—San Antonio 2006,
no pet.). In City of El Paso v. Gomez-Parra, the plaintiffs sued the city regarding a
vehicle the city had seized and sold to the plaintiffs at an auction, and the court of
appeals held that “[t]he sale of the vehicle at auction was an extension of the City’s
police and fire protection function and as such, the City engaged in an activity that
touched on the category of police and fire control listed as a governmental function
in section 101.0215(a).” 198 S.W.3d 364, 366 (Tex. App.—El Paso 2006, no pet.).

      Here, Rogers alleges that Lee was hired by CenterPoint to provide off-duty
police services and the City approved the hire. Ultimately, Rogers complains that
Lee arrested him. Rogers does not assert that the City itself, apart from Lee’s
conduct on the day in question, committed any tort. To the extent the City could be
held liable under respondeat superior for Lee’s conduct on that day, we conclude

                                         25
that the provision of police services, even by an off-duty officer, is still a part of
“police and fire protection and control” and thus a governmental and not a
proprietary function. The fact that Lee was being paid by CenterPoint and not the
City and was off duty did not convert any conduct for which the City could be held
liable into a proprietary function. See Tex. Civ. Prac. & Rem. Code § 101.0215(a).
Cf. Garza v. Harrison, 574 S.W.3d 389, 403-04 (Tex. 2019) (holding police officer
attempting to effect an arrest while off duty at a second job had a duty to act and
was acting in his official capacity as a matter of law, even if the procedure used
was improper); Harris Cty. v. Gibbons, 150 S.W.3d 877, 882 (Tex. App.—
Houston [14th Dist.] 2004, no pet.) (“If an officer is performing a public duty, such
as enforcement of general laws, he is acting in the course and scope of his
employment as a police officer even if the [private] employer directed him to
perform the duty.”) (internal quotation marks omitted).

        Permitting off-duty police officers to work outside jobs providing police
services is closely related to the City’s governmental function of providing police
protection and control in the interest of the general public. See Tex. Civ. Prac. &
Rem. Code § 101.0215(a). These services therefore were governmental for
purposes of determining whether the City enjoyed governmental immunity on
Rogers’ intentional tort claims. See Ethio Exp. Shuttle, 164 S.W.3d at 755–56.
Rogers has not and does not assert any waiver of governmental immunity for these
claims. Accordingly, the trial court properly dismissed these claims against the
City.

        C. Equitable Relief and the Constitutional Claims

        In his petition, Rogers asserted that governmental immunity does not bar
claims for equitable relief brought under the Texas Bill of Rights. He then
specifically alleged violations of Article I of the Texas Constitution, sections 3

                                         26
(equal rights), 9 (unreasonable search and seizure), and 19 (due course of law).
Rogers subsequently abandoned his equal rights and search and seizure claims and
now focuses solely on his due course of law claim. For relief on his constitutional
claims against the City, Rogers sought declarations under the Uniform Declaratory
Judgments Act (“UDJA”) that (1) Sergeant Lee was acting outside the scope of his
authority when he intruded on Rogers’ property, (2) Rogers was denied due course
of law, and (3) Rogers maintained a reasonable expectation of privacy. Tex. Civ.
Prac. & Rem. Code §§ 37.001-.011. In its plea to the jurisdiction, the City asserted
that Rogers’ constitutional claims were moot.

      As discussed above, as a political subdivision of the state, the City enjoys
governmental immunity. See Tooke v. City of Mexia, 197 S.W.3d 325, 330 & n.11
(Tex. 2006). Governmental immunity has two components: immunity from
liability, which bars enforcement of a judgment against a governmental entity, and
immunity from suit, which bars suit against the entity altogether. Id. at 332.
Immunity from suit does not extend to claims arising from an unconstitutional act.
Sakonchick v. Travis Cty., Tex., No. 03-19-00323-CV, 2019 WL 5582241, at *2
(Tex. App.—Austin Oct. 30, 2019, no pet.) (mem. op.) (citing City of Houston v.
Downstream Envtl., L.L.C., 444 S.W.3d 24, 38, 39–40 (Tex. App.—Houston [1st
Dist.] 2014, pet. denied)). In other words, while a claimant cannot sue a
governmental entity for damages for a violation of the Texas Constitution, a
claimant can seek equitable relief against a political subdivision for a violation of
the Texas Bill of Rights. See e.g., Tex. A&M Univ. v. Doe, No. 10-19-00057-CV,
2020 WL 7866878, at *3 (Tex. App.—Waco Dec. 30, 2020, no pet.) (mem. op.);
Downstream Envtl., 444 S.W.3d at 38; see also City of Elsa v. M.A.L., 226 S.W.3d
390, 392 (Tex. 2007); City of Beaumont v. Bouillion, 896 S.W.2d 143, 149 (Tex.
1995). For a court to exercise jurisdiction in such a case, however, the pleaded


                                         27
claim must be viable. See Doe, 2020 WL 7866878, at *3; Downstream Envtl., 444
S.W.3d at 38.

      As stated, the City asserted in its plea that Rogers’ due course claim was
moot. A case is moot when the court’s action on the merits cannot affect the
parties’ rights or interests. Metro. Transit Auth. of Harris Cty. v. Douglas, 544
S.W.3d 486, 493 (Tex. App.—Houston [14th Dist.] 2018, pet. denied). The
mootness doctrine dictates that courts must avoid rendering advisory opinions by
only deciding issues that present a live controversy at the time of the decision. See
id. It perhaps goes without saying that if a claim is moot, it is not viable.

      In his brief, Rogers asserts that the question of mootness is not properly
before this court, apparently under the misconception that the City’s plea to the
jurisdiction could only properly raise immunity as grounds for dismissal.
Mootness, however, is properly raised in a plea to the jurisdiction. See, e.g.,
Buzbee v. Clear Channel Outdoor, LLC, 616 S.W.3d 14, 22 (Tex. App.—Houston
[14th Dist.] 2020, no pet.); Dallas Cty. Republican Party v. Dallas Cty.
Democratic Party, No. 05-18-00916-CV, 2019 WL 4010776, at *3 (Tex. App.—
Dallas Aug. 26, 2019, pet. denied) (mem. op.).

      Rogers additionally argues that the trial court had jurisdiction under the
UDJA to make a declaration of his rights, status, or other legal relations, citing
Texas Civil Practice & Remedies Code section 37.004(a). As the City points out,
however, the UDJA generally does not alter a trial court’s jurisdiction but is
merely a procedural device for deciding matters already within a court’s
jurisdiction. See Tex. Parks & Wildlife Dep’t v. Sawyer Tr., 354 S.W.3d 384, 388
(Tex. 2011); see also City of El Paso v. Heinrich, 284 S.W.3d 366, 374 (Tex.
2009) (“[T]he declaratory judgment act cannot be used to circumvent immunity.”)

      Rogers does not make a specific argument about mootness. The remedies
                                           28
Rogers seeks in his constitutional claim—i.e., declarations that Lee was acting
outside the scope of his authority, Rogers was denied due course of law, and
Rogers maintained a reasonable expectation of privacy—would have no impact on
a live controversy between Rogers and the City. He cannot sue the City for
damages for the alleged violation of the Texas Constitution. See Doe, 2020 WL
7866878, at *3; Downstream Envtl., 444 S.W.3d at 38. He does not request
injunctive or other equitable relief. The declarations themselves would afford
Rogers no relief from the City as he no longer faces the allegedly unconstitutional
conduct about which he complains. Although not suggested by Rogers, even if he
had sought injunctive relief, the notion that Lee or another HPD officer could again
accompany a CenterPoint tree-trimming crew and arrest Rogers on his property is
too speculative to render Rogers’ constitutional claim viable. Cf. Garcia v. City of
Willis, 593 S.W.3d 201, 207 (Tex. 2019) (holding as a matter of standing that
plaintiff’s request for prospective relief related to city’s operation of red-light
cameras was too speculative).

      Because Rogers’ constitutional claim did not present a live controversy and
a decision on the merits would have no effect on the parties’ rights or interests, the
claim is moot and thus not viable. See Doe, 2020 WL 7866878, at *3; Douglas,
544 S.W.3d at 493; Downstream Envtl., 444 S.W.3d at 38. Accordingly, the trial
court did not err in granting the City’s plea to the jurisdiction and dismissing
Rogers’s constitutional claim.

                                  III. Conclusion

      The trial court properly granted summary judgment favoring CenterPoint on
Rogers’ intrusion on seclusion claim and favoring Davey Tree on all claims. The
trial court also properly dismissed all of Rogers’ claims against the City. The trial
court erred, however, in granting summary judgment favoring CenterPoint on

                                         29
Rogers’ false imprisonment claim. Consequently, we reverse and remand the false
imprisonment claim against CenterPoint for further proceedings in accordance with
this opinion and affirm the remainder of the judgment.




                                       /s/    Frances Bourliot
                                              Justice



Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         30